         Case 1:19-cr-00880-RMB Document 24 Filed 12/24/19 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      December 24, 2019
BY ECF

The Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Henry Perez, 19 Cr. 880 (RMB)

Dear Judge Berman:

        The Government respectfully submits this brief reply letter for the limited purpose of
correcting several statements in the defense’s bail letter filed tonight. (Dkt. 23). First,
notwithstanding the defense’s representation (id. at 3), a bench warrant was previously issued for
the defendant in one of his several prior criminal cases. That bench warrant, which was noted in
the Pretrial Services Report, was issued on December 23, 2015 by the New York County Criminal
Court. Second, at the presentment in this case, there was no dispute as to the amount of the bond—
$200,000. The presentment transcript speaks for itself. (The parties disputed other bail
conditions.) Third, it is simply not the case that stand-alone location monitoring is “unavailable.”
(Id. at 2). The undersigned has had several defendants on such monitoring, and to date, it has
worked quite smoothly; the Government is not aware of any bail violations in those cases and has
had no need to apply to the Court for access to location information. (The mere possibility of such
an application by the Government may, as a practical matter, encourage defendants to remain
compliant, with concomitant benefits for victims and potential victims.) 1 For the reasons set forth
previously and herein, all five requested changes to the defendant’s bail conditions are warranted.

                                                            Respectfully submitted,

                                                            GEOFFREY S. BERMAN
                                                            United States Attorney

                                                     By: __________________________
                                                         Michael D. Neff
                                                         Assistant United States Attorney
                                                         (212) 637-2107
cc:    Ariel Werner, Esq. (by ECF)
       Pretrial Services Officer Dayshawn Bostic (by email)
1
  The Government also disagrees with the vast majority of the rest of the defense’s letter, but seeks
to limit this reply to facts, rather than arguments.
